          Case 1:19-cr-00052-AJN Document 49 Filed 06/25/20 Page 1 of 1




                                          June 24, 2020



                                                                                  6/25/2020
Hon. Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

Re:     United States v. Edward Pena
        19 CR 52 (AJN)


Dear Judge Nathan,

      I write with the consent of the government (AUSA Kyle Wirshba) to request
an adjournment of the sentencing hearing currently scheduled for July 15, 2020.
Complications with procedures put in place to allow remote presentence interviews
have led to further delay in Mr. Pena’s presentence interview. Additional time is
needed for the interview to be conducted and for the presentence report to be
generated.



        Thank you for your consideration of this request.


                                          Respectfully submitted,
                                          /s/
                                          Jennifer E. Willis
                                          Assistant Federal Defender
                                          (212) 417-8743

                                   The sentencing for Defendant Edward Pena Montero and related
Cc:     AUSA Kyle Wirshba          sentencing submission deadlines are hereby adjourned sine die.
        AUSA Mollie Bracewell      Within one week of the date of this order, defense counsel should
                                   submit a letter stating when the presentence interview will be held and
                                   when the final PSR will be completed. Once there is a firm timeline
      SO ORDERED.        6/25/20   regarding Defendant's PSR, the Court will reschedule the sentencing.
                                   SO ORDERED.



      Alison J. Nathan, U.S.D.J.
